Citation Nr: 0940277	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability and a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active military duty from October 1979 
to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, 
in the RO denied service connection for "lumbar and cervical 
strains with degenerative changes."  

In July 2009, the Veteran was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran does not have a lumbar spine disability, or a 
cervical spine disability,       that were caused or 
aggravated by active duty.  


CONCLUSION OF LAW

A lumbar spine disability, and a cervical spine disability, 
were not incurred or aggravated during service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a lumbar spine disability, and a cervical spine disability.  
He asserts, in part, that he was struck in his spine by an 
engine cowling during service, and that he hurt his back 
while rolling a tire during service.  He has testified that 
he has had ongoing symptoms since his service, and that he 
received treatment for back symptoms in the 1980's.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports show that in October 
and November of 1980, he was treated for what was 
characterized as "muscle strain," and "lumbar sprain," 
associated with "rolling a large truck tire."  Service 
treatment reports also show that he was profiled (i.e., given 
light duty) for about ten days for what was characterized as 
"lower back strain," and "resolving lumbo-sacral strain."  
The Veteran's separation examination report, dated in August 
1981, shows that his spine was clinically evaluated as 
normal.  In an accompanying "report of medical history" the 
Veteran characterized his health as "excellent," indicated 
that he was not taking any medications, and indicated that he 
did not have a history of recurrent back pain.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2005 and 2009, and records from the 
Social Security Administration (SSA).  The VA reports show 
that the Veteran received a number of treatments for 
complaints of lumbar spine and cervical spine pain, and that 
he repeatedly gave a history of an inservice back injury, 
with some reports noting that he stated that he was hit by an 
"engine cover" during service.  A December 2005 magnetic 
resonance imaging (MRI) study for the cervical spine notes a 
fusion of the C3-C4 vertebral body, and a July 2005 X-ray for 
the cervical spine contains an impression noting degenerative 
changes with fusion at C3-C4 "or a failure of 
segmentation."  A 2005 MRI for the lumbar spine was normal, 
and a July 2005 lumbar spine X-ray contains an impression of 
"no significant bony abnormality is seen."  A May 2006 MRI 
for the thoracic spine notes a disc protrusion at T7-T8.  His 
diagnoses included low back pain.  

A VA examination report, dated in December 2005, shows that 
the Veteran stated that he had "several back strains in the 
service," and that he "got hit and knocked by an engine 
cowling back around 1980.  He injured his back and neck at 
that time.  Nothing was broken or fractured."  He reported 
ongoing neck and back symptoms since separation from service.  
The diagnosis was cervical and lumbar strain with 
degenerative change.  The examiner stated, "It is not likely 
that his current symptomatology is related to his service-
connected strain," and indicated that his symptoms were 
"naturally-occurring" and related to other associated 
problems.  The examiner indicated that the Veteran's C-file 
had been reviewed. 

Private treatment reports include a report from M.P., M.D., 
dated in November 2006, which shows that the Veteran gave a 
history of being struck in the center of his back by an 8 
foot-long engine cover that was blown off a plane, and that 
he was hospitalized for three weeks.  The impressions note 
lumbar pain and neck pain, both without radiculopathy.  

Statements from J.O., D.O., and J.A.O., D.C., both received 
in 2009, both indicate that the Veteran received treatment as 
early as the "1980's," and that no records were available, 
and neither statement otherwise describes the nature of the 
treatment.

A decision of the SSA, dated in 2006, shows that the agency 
determined that the Veteran was disabled as of April 2005, 
with a primary diagnosis of "disorders of the back 
(discogenic and degenerative)," and a secondary diagnosis of 
"Affective, or Mood Disorders."  His employment history was 
noted to include work as a welder/mechanic and indicated that 
he lifted up to 100 pounds and performed the job at the 
"heavy level."  

The claims file includes a statement from the Veteran's 
former spouse, received in 2005, in which she states that the 
Veteran hurt his back twice during service, and that he was 
treated for pain and back spasms shortly after separation 
from service in 1982, with ongoing symptoms through their 
divorce in 1988.  A statement from the Veteran's mother, 
received in 2009, shows that she states that the Veteran had 
back and neck problems with chronic pain, upon separation 
from service.  

The Board finds that the claim must be denied.  The Veteran's 
service medical records show treatments for back pain between 
October and November of 1980, with no subsequent treatment 
during the remainder of his service (a period of about nine 
months).  His spine was clinically evaluated as normal in his 
separation examination report.  He denied having recurrent 
back pain in the associated "report of medical history," 
and he indicated that his health was "excellent."  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303(a).  As for the post-service medical 
evidence, the earliest medical evidence of treatment for 
lumbar spine or cervical spine symptoms is dated in 2005.  
This is about 24 years after separation from service, and 
this lengthy period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent evidence of a nexus 
between a lumbar spine disability, or a cervical spine 
disability, and the Veteran's service.  See 38 C.F.R. § 
3.303(d).  In this regard, the only competent opinion of 
record is found in the December 2005 VA examination report, 
and this opinion weighs against the claim.  This opinion was 
based on a review of the veteran's C-file, and is considered 
highly probative evidence against the claim.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  Finally, there is 
no medical evidence to show that arthritis of the lumbar 
spine, or cervical spine, was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not 
show that the Veteran has a lumbar spine disability, or a 
cervical spine disability, that is related to his service, 
and the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  Id.   

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contentions that a lumbar 
spine disability, and a cervical spine disability, were 
caused by service that ended in 1981, more than 27 years ago.  
In this case, when the Board considers the Veteran's service 
treatment records (which show treatment for back symptoms 
over a two-month period with no subsequent treatment during 
the remaining nine months of service, and no relevant 
findings or complaints in the separation examination report), 
and the post-service medical records (which do not show any 
relevant diagnoses dated prior to 2005, and which do not show 
that he has a lumbar spine disability, or a cervical spine 
disability, due to his service), the Board finds that the 
service treatment reports, and the post-service medical 
records, outweigh the Veteran's contentions that he has the 
claimed conditions that are related to his service.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2005.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records, as well as records from the 
Social Security Administration.  The Veteran has been 
afforded an examination, and an etiological opinion has been 
obtained.  The Board therefore concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  





ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


